Exhibit 10.143

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”) dated as of September 28, 2007, by and
among BNP PARIBAS (“BNP”), U.S. BANK NATIONAL ASSOCIATION (“US Bank”, and
together with BNP, the “New Lenders”), GCI HOLDINGS, INC., an Alaska
corporation, GCI COMMUNICATION CORP., an Alaska corporation, GCI CABLE, INC., an
Alaska corporation, GCI FIBER COMMUNICATION CO., INC., an Alaska corporation,
POTTER VIEW DEVELOPMENT CO., INC., an Alaska corporation, and ALASKA UNITED
FIBER SYSTEM PARTNERSHIP, an Alaska partnership (each individually, a “Borrower”
and, collectively, the “Borrowers”), GCI, Inc., an Alaska corporation (“GCII”)
and CALYON NEW YORK BRANCH, as Administrative Agent (“Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Borrowers, GCII, the Initial Lenders signatory thereto and the
Administrative Agent are party to that certain Amended and Restated Credit
Agreement, dated as of August 31, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Third Amendment to the Credit Agreement, dated as of September 14,
2007, by and between the Borrowers, GCII, the Initial Lenders and the
Administrative Agent (the “Third Amendment”) provides for the funding of the
Incremental Loans in accordance with the terms and conditions set forth therein
and pursuant to Section 2.2(g) of the Credit Agreement;

 

WHEREAS, the New Lenders are willing to commit to an aggregate increase in the
Revolving Commitment in an amount equal to thirteen million, five hundred
thousand dollars ($13,500,000) and to an aggregate increase in the Term
Commitment in an amount equal to sixteen million, five hundred thousand dollars
($16,500,000) as more fully set forth on Exhibit A attached hereto;

 

WHEREAS, the Administrative Agent has agreed to sell and assign to US Bank and
US Bank has agreed to purchase and assume from the Administrative Agent an
interest in the Total Commitments in an aggregate amount equal to five million
dollars ($5,000,000) pursuant to that certain Assignment and Acceptance
Agreement, dated as of September 28, 2007, by and between US Bank and the
Administrative Agent; and

 

WHEREAS, each New Lender is willing to join and become a party to the Credit
Agreement and the other Loan Documents as a Lender in order to provide
Incremental Loans pursuant to Section 2.2(g) of the Credit Agreement;

 

1

 

--------------------------------------------------------------------------------



NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

 

1.

Joinder of New Lenders.

 

(a)       Joinder. Each of the New Lenders, each Borrower, the Administrative
Agent and GCII, as Guarantor, hereby irrevocably acknowledges and agrees that
each New Lender is a “Lender” within the meaning of, and subject to, the Credit
Agreement and each other Loan Document and that each reference to “Lender”,
“Lenders”, “Incremental Lender” or “Incremental Lenders” in the Credit
Agreement, or any other Loan Document shall include the New Lenders. Pursuant to
the Credit Agreement, as a Lender, each of the New Lenders is bound by each and
every Loan Document to which all of the Lenders are party or bound as if it were
an original signatory to each such Loan Document, and each of the New Lenders
shall comply with, and be subject to, all of the terms, conditions, covenants,
agreements and obligations set forth in each of such Loan Documents.

 

Further, each of the New Lenders (a) represents and warrants that it is legally
authorized to enter into this Agreement; (b) confirms that it has received a
copy of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as Lender.

 

2.         Effectiveness. This Agreement shall become effective upon receipt by
the Administrative Agent of originally executed counterparts thereof.

 

3.         Representations and Warranties. Each of the Borrowers hereby
represents and warrants that each of the representations and warranties
contained in each of the Loan Documents is true, correct and complete in all
material respects as of the date hereof after giving effect to the Incremental
Loans to the same extent as though made on such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true, correct and complete in all
material respects on and as of such earlier date.

 

 

4.

General Provisions.

(a)       Acknowledgement and Consent. Guarantor hereby consents to the terms of
this Agreement and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, the obligations of Guarantor under each of the
Loan Documents to which Guarantor is a party shall not be impaired and each of
the Loan Documents to which Guarantor

 

2

 

--------------------------------------------------------------------------------



is a party is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects.

(b)       Limited Effect. Except as supplemented hereby, the Credit Agreement
and each other Loan Document shall continue to be, and shall remain, in full
force and effect. Except as set forth herein, this Agreement shall not be deemed
(i) to be a waiver of, or consent to, or a modification or amendment of, any
other term or condition of the Credit Agreement or the other Loan Documents, or
(ii) to prejudice any right or rights which the Administrative Agent and
Lenders, including the New Lenders, may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.

(c)       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, GCII, Administrative Agent and the Lenders, including
the New Lenders, and their respective successors and assigns pursuant to the
Credit Agreement.

(d)       Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

(e)       GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN NEW YORK.

[Signature pages follow.]

 

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

Borrowers:

GCI HOLDINGS, INC.

GCI COMMUNICATION CORP.

GCI CABLE, INC.

GCI FIBER COMMUNICATION CO., INC.

POTTER VIEW DEVELOPMENT CO., INC.

each an Alaska corporation,

 

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

ALASKA UNITED FIBER SYSTEM PARTNERSHIP,

an Alaska partnership

By: GCI COMMUNICATION CORP.,

its general partner

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

By: GCI HOLDINGS, INC.,

its general partner

By: ___/s/ John M. Lowber____

Name: John M. Lowber

Title: Senior Vice President and Chief Financial Officer

GCI, INC.,

an Alaska corporation

 

By: ___/s/ John M. Lowber____

Name: John M. Lowber

 

4

 

--------------------------------------------------------------------------------



Title: Senior Vice President and Chief Financial Officer

 

5

 

--------------------------------------------------------------------------------



CALYON NEW YORK BRANCH,

as Administrative Agent

By: ___/s/ W. Michael George____

Name: W. Michael George

Title: Managing Director

By: ___/s/ John McCloskey____

Name: John McClosky

Title: Managing Director

 

S-5

 

--------------------------------------------------------------------------------



BNP PARIBAS,

as New Lender

 

By: ___/s/ Ola Anderssen____

Name: Ola Anderssen

Title: Director

By: ___/s/ Gregg Bonardi____

Name: Gregg Bonardi

Title: Director

 

S-5

 

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as New Lender

 

 

By: ___/s/ Thomas G. Gunder____

Name: Thomas G. Gunder

Title: Senior Vice President

 

S-5

 

 